IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                            NO . 15-0176
                                         444444444444

            LEDFORD WHITE AND M & M JOINT VENTURE, PETITIONERS,

                                                 v.

                KENT DAVIS AND D. KENT DAVIS, P.C., RESPONDENTS

           4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                    COURT OF APPEALS FOR THE SECOND DISTRICT OF TEXAS
           4444444444444444444444444444444444444444444444444444

                                          PER CURIAM

       The jury awarded $2.8 million in exemplary damages against Ledford White, but the trial

court applied the exemplary-damages cap in section 41.008(b) of the Texas Civil Practice and

Remedies Code and reduced the award to $564,169.64. The court of appeals reversed and rendered

judgment reinstating the jury award, holding that (1) section 41.008(b) is an affirmative defense that

must be pleaded and (2) the trial court abused its discretion by allowing a trial amendment to add

the statutory-cap defense. ___ S.W.3d ___, 2014 WL 7387045, at *10, *12 (Tex. App.—Fort Worth

Dec. 29, 2014) (mem. op.). The court, however, did not have the benefit of our recent opinion in

Zorrilla v. Aypco Construction II, LLC, in which we held that the exemplary-damages cap in section

41.008(b) is neither an affirmative defense nor an avoidance that must be affirmatively pleaded. 469
S.W.3d 143, 157 (Tex. 2015) (referring to TEX . R. CIV . P. 94).

       Accordingly, without hearing oral argument, we grant the petition for review without
reference to the merits, vacate the court of appeals’ judgment, and remand this case to that court to

reconsider the exemplary-damages award in light of our recent decision. See TEX . R. APP . P. 59.1,

60.2(f).

OPINION DELIVERED: December 4, 2015




                                                 2